DETAILED ACTION

This action is responsive to the communications filed on 12/22/2021.

Allowable Subject Matter
	Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 03/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,348,838 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 has been acknowledged and is being considered by the examiner.


Reasons for Allowance
Claims 1-20 are allowed in view of the applicant’s amendments and remarks filed on 12/22/2021. The following is an examiner’s statement of reasons for allowance: None of the prior art of record, Moore (US 2010/0299437), Kristiansson (US 2018/015534), and Mutnuru (US 2018/0006935), fairly teaches a method and system that injects a service discovery agent onto a host; identifies first microservices provided by a first container instantiated on the host; one or more second microservices provided by a second container instantiated on the host; one or more third microservices provided by one or more third containers that depend upon the first container; one or more fourth microservices that depend upon the second container; updating the service discovery agent with first routing data to the third containers and second routing data to the fourth containers, wherein the routing data includes routes form the first container to the third containers and the second routing data includes routes form the second container to the fourth container; determining that the second container has terminated; and removing the routes to from the second container; and in combination with other limitations as set forth in the independent claims.  
	Moore disclosed a web service system that provides multiple microservices that are dependent on each other (Paragraphs 35, 49). Moore does not explicitly disclose containers that provide the microservices. Moore discloses a framework (Figure 2) that runs with the microservice but does not state that this framework is a container, which is a term of art. 
	Kristiansson disclosed having an implanted agent that runs and tracks microservices (Paragraphs 13, 106).
	Mutnuru disclosed hosts capable of being virtual machines (Paragraph 26).
However, none of the references alone or in combination fairly teach or suggest the combination of limitations discussed above in regards to claim 1. 
The examiner would also like to direct attention to additional reference Nanjundaswamy (US 2017/0118137) which discloses a framework, Docker, that runs containerized applications. However, the applications are run without any dependencies (Paragraph 97).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451